Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the first slot (34) and the second slot (36) are identified on page 4 of the specification but not shown in the Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 does not define a claim that it is dependent upon.  It is noted that claim 5 was examined assuming that applicant intended for it to depend from claim 2 as claim 2 provides the antecedent basis for “said first well” as recited in claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reimers (5,388,824) in view of Chong (6,428,430).  Regarding claim 1, Reimers discloses a golf tool comprising a handle (24) having a recess (80) integrated therein, a ball marker (72) removably positionable on the handle, a divot fork (40) slidably coupled to the handle for lifting and repairing divots and a brush (98) slidably coupled to the handle.  The brush is obviously capable of scrubbing implements for playing golf.  Note Figures 1-3 and 5 showing the slidable arrangement of tools in the handle.  However, Reimers lacks the teaching for the ball marker to be removably positionable within the recess as recited.  
Chong teaches that it is known in the art of golf tools (25) having a retractable divot repair tool (1) to provide the handle with a recess (10) that receives the ball marker (19).  Note Figures 1, 4 and 1c of Chong.  The ball marker (19) is removably positionable within the recess of the handle as recited.  It would have been obvious to one of ordinary skill in the art to provide the handle of Reimers with a recess that removably receives the ball marker in order to provide a flat surface across the ball marker and handle.  
Regarding claim 2, note Figure 5 of Reimers showing the handle with first and second ends and an outer surface extending therebetween.  The handle defines a first well that receives 
Regarding the limitation for the recess to extend into the top side, intersect the front side and have a lower bounding surface, note Figures 1, 2 and 4 of Chong showing his recess extending into the top side of the handle, intersecting a front side of the handle and having a lower bounding surface (10).  It would have been obvious to one of ordinary skill in the art to locate the recess of Chong on the top side of the handle of Reimers in order to provide access to the tools all from the top surface.  Regarding the limitation for the recess to be centrally positioned between the first and second ends of the handle, it would have been obvious to one of ordinary skill in the art to locate the ball marker recess of Chong centrally positioned between the first and second ends of the handle of Reimers in order to provide a balanced appearance by providing tools on either side of the ball marker. 
Regarding claim 5, Reimers teaches that his divot fork (40) is slidably positioned in the first well and the fork defines a pair of tines (48, 50) that are movable from a stored position (Figure 1) to an exposed position (Figure 2).  
Regarding claim 6, Reimers provides a fork button (68) that is coupled to the divot fork (40).  Note Figures 1, 2 and 6 showing the fork button extending through the first slot in the top side of the outer surface of the handle and manipulable by a user to slide the divot fork between the deployed position and the stored position.  
Regarding claim 7, Reimers teaches that his brush (98) is slidably positioned in the second well and the brush defines a plurality of bristles that are movable from a stored position (Figure 8) to an exposed position (Figure 3).   
.  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reimers (5,388,824) in view of Chong (6,428,430) and Roberts (6,413,174).  Regarding claim 3, the combination of Reimers in view of Chong teaches removably retaining a golf ball marker to the handle of the tool but lacks the teaching for a magnet as recited.  Roberts reveals that it is known in the art of golf tools comprising a slidably golf divot repair tool to provide a ball marker recess (108) with a magnet (110) and magnetically attracted marker (112).  Note Figure 3 and column 5, lines 26-39 of Roberts.  It would have been obvious to one of ordinary skill in the art to provide the ball marker recess of Reimers as modified by Chong with a magnet on the lower bounding surface in order to magnetically attract and retain a metallic ball marker.  
Regarding claim 4, the combination of Reimers in view of Chong and Roberts teaches a ball marker that has a bottom surface that abuts the lower bounding surface (110) defined by the recess and magnet therein.  The bottom surface of the metallic ball marker is magnetically retained within the recess of the handle.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reimers (5,388,824) in view of Chong (6,428,430) and Budnick (4,998,726).  Regarding claim 9, the combination of Reimers in view of Chong lacks the teaching for the engagement as recited.  Budnick reveals that it is known in the art of golf tools to provide an engagement hole (300) in the side of the outer surface of the handle in order to facilitate attachment of the tool to another object.  Note column 2, lines 38-40.  Further, note column 4, lines 19-23 of Budnick stating that the engagement may .  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reimers (5,388,824) in view of Chong (6,428,430), Budnick (4,998,726) and Elliott (6,256,840).  Regarding claims 10 and 11, the combination of Reimers in view of Chong and Budnick teaches an engagement on the front side of the outer surface of the handle for attachment to other objects but lacks the teaching for the coupler and towel as recited.  Elliott reveals that it is known in the art of golf to use a towel having a grommet (24) and a coupler (13, 26) having a pivoting pin (30).  Note Figures 1 and 2.  The pivoting pin defines a gate that is hingedly integrated for closing and opening the coupler.  Note Figure 1 of Elliott showing the towel in a golf environment.  It would have been obvious to one of ordinary skill in the art to couple the golf towel of Elliott to the engagement of the combination in order to permit the golfer to clean his golf clubs.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reimers (5,388,824) in view of Chong (6,428,430), Budnick (4,998,726), Elliott (6,256,840) and Roberts (6,413,174).  Regarding claim 12, note the rejections of claims 1-11 as these claims substantially recite the same limitations as those recited in claim 12.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711